                UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MONTANA

                       HELENA DIVISION

MICHAEL ALBERT,                 Case No.: CV-17-69-H-BMM-JTJ

        Plaintiff,
                                      ORDER GRANTING
                                   PLAINTIFF’S UNOPPOSED
                                  MOTION FOR DISMISSAL OF
        v.
                                 DEFENDANTS CORRECTIONAL
                                   HEALTH PARTNERS AND
                                     MISSOULA COUNTY
STATE OF MONTANA, MISSOULA
COUNTY, CORRECTIONAL HEALTH
PARTNERS, PAUL REES, HEIDI
ABBOTT, MELISSA SCHARF, ALLY
CARL, TRISTAN KOHUT, CONNIE
WINNER, KIMBERLY FISK, JORDEN
MCDONALD, ALVIN FODE, JIM
SALMONSEN, STEVEN WEBER,
MIKE HEBERT, ABBY MARTIN,
AND LESLIE THORNTON,

        Defendants.
      The Court considered Plaintiff, Michael Albert’s, Unopposed Motion for

Dismissal of Defendants, Correctional Health Partners and Missoula County, and

the pleadings and filings herein.

      This Court finds under the Federal Rules of Civil Procedure, Rule 41(a)(2),

that the Defendants, Correctional Health Partners and Missoula County, are hereby

DISMISSED from this action. The Plaintiff’s motion is therefore GRANTED.



Dated this 26th day of June, 2019.
